                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    VIRGINIA Y.,1                              )
                                               )   No. 17 CV 4070
                             Plaintiff,        )
                                               )
         v.                                    )   Magistrate Judge Young B. Kim
                                               )
    NANCY A. BERRYHILL, Acting                 )
    Commissioner of Social Security,           )
                                               )   November 14, 2018
                             Defendant.        )

                     MEMORANDUM OPINION and ORDER

        Virginia Y. (“Virginia”) brings this action challenging the Commissioner of the

Social Security Administration’s final decision denying Virginia’s applications for

Supplemental Security Disability Insurance (“SSDI”) and Supplemental Security

Income (“SSI”). Virginia claims that she is disabled because of coronary artery

disease (“CAD”), remote history of congestive heart failure (“CHF”), obesity,

hypertension, asthma, and osteoarthritis, among other impairments. Before the

court are the parties’ cross-motions for summary judgment.           For the following

reasons, Virginia’s motion is denied and the government’s is granted:

                                 Procedural History

        Virginia filed her application for SSDI and for SSI in September 2014, claiming

a disability onset date of January 10, 2011. (Administrative Record (“A.R.”) 13, 142.)



1 In accordance with the recent recommendation of the Court Administration and
Case Management Committee of the Administrative Office of the United States
Courts, this court uses only the first name and last initial of Plaintiff in this opinion
to protect her privacy to the extent possible.
After her claim was denied initially and upon reconsideration, (id. at 96-104, 134-37),

Virginia sought and received a hearing before an administrative law judge (“ALJ”),

which took place on August 3, 2016, (id. at 38-89). Virginia was represented by

counsel at the hearing. (Id. at 13, 41.) On December 14, 2016, the ALJ issued a

decision concluding that Virginia is not disabled and therefore not entitled to SSDI

or SSI. (Id. at 10-37.) When the Appeals Council denied Virginia’s request for review,

(id. at 1-6), the ALJ’s decision became the final decision of the Commissioner, see

Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). Virginia filed this lawsuit

seeking judicial review of the Commissioner’s final decision, see 42 U.S.C. § 405(g);

(R. 1), and the parties have consented to this court’s jurisdiction, see 28 U.S.C. §

636(c); (R. 5).

                                    Background

       With an undergraduate degree in child development and a master’s degree in

early childhood, (A.R. 45), Virginia worked in childcare services from 1978 through

the end of 2010, serving as a teacher, coordinator, consultant, and program director,

(id. at 247). Virginia worked as an early childhood services program director for the

State of Illinois from 2007 to 2010, supervising Illinois’s daycare licensing program.

(Id. at 47-49, 53-54, 77, 247-48.) From 2003 to 2007, Virginia served as a consultant

for the Philadelphia school system, developing early childhood programs and

curriculum. (Id. at 76, 247, 249.) Virginia asserts that beginning in January 2011,

at the age of 62, her health declined drastically and prevented her from working.




                                          2
(R. 18, Pl.’s Mem. at 2.) During the administrative hearing in August 2016, Virginia

presented medical and testimonial evidence in support of her disability claim.

A.    Medical Evidence

      Virginia has a history of cardiac problems, asthma, osteoarthritis,

hypertension, renal failure, hip and knee pain, obesity, and other impairments.

(A.R. 46-51, 55-60, 65-67.) In 2009 she suffered a heart attack and underwent bypass

surgery. (Id. at 47, 50.) She returned to work thereafter but approximately 70

percent of her job required travel, but she was no longer able to travel. (Id. at 18, 48-

49.) She took unemployment in 2010 and consulted for a few months in 2011 before

stopping because of dizziness, fatigue, and a respiratory infection. (Id. at 18, 50-51.)

Virginia continued to experience shortness of breath and chest pains. (Id. at 350.)

      As of May 2011, Virginia was “doing well from a cardiac standpoint.” (Id. at

827, 829; see also id. at 821 (noting that “the heart is not enlarged” but “aorta is

tortuous”).) Echocardiogram (“ECG”) testing in July 2011 showed normal size and

systolic function in Virginia’s left ventricle, no regional wall motion abnormalities,

and mild concentric hypertrophy. (Id. at 388.) Doppler parameters “were consistent

with abnormal left ventricular relaxation (grade 1 diastolic dysfunction).” (Id.) At

the same time, Virginia reported walking about two miles a day and swimming about

10 laps without “any significant distress.” (Id. at 420.) During a December 2011

follow-up visit, Virginia denied shortness of breath or chest pain and her CAD was

“doing well.” (Id. at 336; see also id. at 339-40 (reporting same on August 3, 2012).)




                                           3
      On August 7, 2012, Virginia presented at the hospital with chest pain and

shortness of breath. (Id. at 410, 412.) An ECG showed nonspecific ST- and T-wave

abnormality. (Id. at 380.) In February 2013 a doctor noted Virginia’s diagnosis as

coronary atherosclerosis of the native coronary artery and described her course as

“[w]ell controlled.” (Id. at 345; see also id. at 18 (noting shortness of breath since

2007), 470 (reporting CHF diagnosis in 2000), 825-26 (noting coronary atherosclerosis

since April 2007 and left heart failure since August 2005).)

      Virginia returned to the hospital in February 2014 with complaints of dyspnea,

chest discomfort, and jaw and left arm pain. (Id. at 546, 691, 841.) She had not

visited a cardiologist for two years because of her lack of insurance. (Id. at 23, 961.)

An ECG showed “[l]eft ventricular enlargement with normal function” and “[l]eft

atrial enlargement.”    (Id. at 553.)    It also revealed “[s]inus bradycardia” and

“nonspecific T wave abnormality.” (Id.) Virginia had a class I rating on the Canadian

Cardiovascular Society’s (“CCS”) grading scale, which involves “[a]ngina with

strenuous or rapid or prolonged exertion at work or recreation.” (Id. at 23, 844.)

During a March 2014 visit to a family health center, Virginia denied shortness of

breath and her CAD “looked good.” (Id. at 956.)

      In August 2014 Virginia’s treating cardiologist, Dr. Lowell Steen, reported that

Virginia had “unstable angina” and was a CCS III, meaning that “[a]ngina is likely

triggered by walking one or two blocks on the level and climbing one flight of stairs

at normal condition and pace.” (R. 18, Pl.’s Mem. at 3-4 n.2.) Dr. Steen performed a

left-heart catheterization procedure and found that Virginia’s “[g]lobal left




                                           4
ventricular function was normal.”        (A.R. 684-86.)    In October 2014 Virginia

complained of jaw pain while walking and climbing stairs. (Id. at 24, 858.) Dr. Ronald

Schreiber determined that Virginia likely suffered from exercise-induced angina,

which was stable, and assigned her a CCS II rating, meaning angina may occur by

such activities as “[w]alking or climbing stairs rapidly [and] walking uphill.” (Id. at

24, 861.) A catheter procedure confirmed that Virginia had stable CAD. (Id. at 24,

675, 872.)

      A December 2014 ECG showed normal left global ventricular ejection fraction,

left atrial enlargement, and mild left ventricular hypertrophy. (Id. at 24, 982-85.)

Virginia again reported shortness of breath and fatigue but no chest pain in January

2015. (Id. at 24, 973; see also id. at 1077-78 (noting in August 2015 that Virginia was

“cleared” by cardiology and had no new CAD issues).) Virginia presented at the

emergency room in June 2016 because of shortness of breath and jaw pain. (Id. at

1318, 1330, 1343.) An ECG showed “normal global left ventricular ejection fraction,

mild mitral regurgitation and mild left atrial enlargement.” (Id. at 28; see also id. at

1339-40.) Virginia had “no problem with adult daily living activities.” (Id. at 1345.)

In July 2016 Dr. Steen classified Virginia as CCS I with “stable” CAD. (Id. at 28,

1314-15.)

      Shortly after the August 3, 2016 hearing, Virginia experienced angina,

dizziness, and jaw pain and underwent another catheterization. (Id. at 28-29, 1304.)

The procedure showed “severe 3-vessel” CAD, (id. at 29, 1298), and Virginia was

classified as CCS III, (id. at 1293). In September 2016 Virginia had an ischemic




                                           5
stroke secondary to cerebrovascular disease. (Id. at 1584.) CT and MRI scans of the

head showed “an appearance consistent with moderate chronic small vessel ischemic

disease.”   (Id. at 1602, 1607.)    Virginia underwent cardiac bypass surgery on

September 19, 2016. (Id. at 1455-56.) During her post-operative hospital stay,

Virginia suffered a kidney injury, which improved over the next 24 hours. (Id. at

1455.) On October 12, 2016, Dr. Steen reclassified Virginia as CCS I, found her CAD

to be “stable,” and referred her to cardiac rehabilitation. (Id. at 1421.)

      Virginia has also suffered from asthma since childhood. (Id. at 422, 444, 510.)

In February 2010 pulmonary testing showed that Virginia had a “mild to moderate

restrictive defect with a moderate defect in gas diffusion,” possibly with a

“superimposed obstructive defect.” (Id. at 593, 711.) Before 2011 Virginia had not

visited the hospital because of asthma for two years. (Id. at 429, 1165.) In July 2011

Virginia presented at the hospital reporting shortness of breath without relief from

albuterol. (Id. at 417-20 (observing that Virginia had a “significant bilateral wheeze”

without “acute distress” or an inability “to speak in complete sentences”).) Virginia

had not taken her medications because of “insurance coverage issues” and “financial

reasons.” (Id. at 417, 420, 422.) Her condition improved with nebulizer treatments.

(Id. at 429.) Virginia experienced asthma exacerbations again in December 2011,

which again improved with “nebulization and prednisone.” (Id. at 441.)

      In December 2012 Virginia visited an asthma outpatient clinic and “[h]er

course was described as moderate with two admissions in the past year.” (Id. at 22.)

In April 2014 Virginia’s asthma was under control. (Id. at 24-25, 944-47 (noting




                                           6
“normotensive and normal lung findings” with “no rales, rhonchi, or wheezes”), 1006

(noting “asthma stable” and no albuterol required).) May 2016 testing showed that

Virginia’s asthma “may not be well controlled,” (id. at 1051), but she reported no

emergency room visits or hospitalizations because of asthma and her risk was “low,”

(id. at 1052; see also id. at 988, 997, 1001, 1015, 1019).

        Additionally, Virginia has experienced knee and hip pain. In March 2014

Virginia complained of pain in her left knee, despite “never [having] had knee pain

before.” (Id. at 954-55.) She obtained minimal relief with “hot pads and [T]ylenol.”

(Id.)   An x-ray revealed “[m]ild degenerative arthritic changes of the left knee”

without any acute findings. (Id. at 965.) Virginia was diagnosed with osteoarthritis

of the knee in November 2014. (Id. at 825, 965; see id. at 1021 (noting that x-rays

showed “mild” osteoarthritis).) In December 2014 Virginia experienced left knee pain

that was exacerbated by prolonged standing. (Id. at 919-20.) She reported having

tried “[T]ylenol, heat, ice, [and] ointments with varying amounts of relief.” (Id. at

920.) No swelling was apparent, and Virginia’s knee had not given out or locked. (Id.)

Virginia was diagnosed with degenerative joint disease. (Id. at 922.)

        In early 2015 Virginia was evaluated for a left medial meniscus tear. (Id. at

1008; see also id. at 1017 (noting that a January 2015 MRI showed an “[o]blique tear

posterior horn medial meniscus”).) She received cortisone injections but felt no relief.

(Id. at 973, 1020; see also id. at 1106, 1251, 1264.) She reported “[m]ild improvement”

with a knee brace and attended physical therapy sessions. (Id. at 25, 966-68, 1020.)

In June 2015 Virginia twisted her left knee when getting out of bed and fell, injuring




                                            7
her left hip and knee. (Id. at 1265.) X-rays showed “[n]o acute fracture or dislocation,”

but there were “significant degenerative changes involving the left hip joint.” (Id. at

1274-82.) Virginia was prescribed anti-inflammatory medicine and Tylenol, along

with physical therapy. (Id. at 1264.) A few weeks later, Virginia fell, injuring her

left forearm, knee, and ankle. (Id. at 1142-48.) X-rays showed degenerative changes

but no fractures. (Id. at 26, 1150-55.) Virginia received physical therapy and by

August 2015, her hip was “much better.” (Id. at 27, 1217, 1225-44; but see id. at 1156

(receiving hip injection in March 2016), 1251 (complaining of hip pain in December

2015).)

      Finally, Virginia has suffered from hypertension and obesity since at least

2005. (Id. at 826, 986.) Virginia’s hypertension has been well-controlled, (id. at 543,

844, 947, 1079, 1421), and she has tried to lose weight, (id. at 24-27, 444, 1127).

B.    Virginia’s Hearing Testimony

      Virginia described her symptoms and medical treatment at her August 2016

hearing. Virginia testified that she became disabled on January 10, 2011, when her

health began to decline rapidly. (A.R. 50-51.) She experienced shortness of breath

beginning in 2007. (Id. at 55-56, 69-70.) She had angina pain at times every other

day, two to three times a day. (Id. at 65.) She elevated her legs because of swelling

for two to three hours, at least two to three times a week. (Id. at 71-72.) Her

medications caused drowsiness, requiring her to nap two to four times daily. (Id. at

72.) Virginia underwent cardiac rehabilitation and physical therapy. (Id. at 56-57,

59.) She also had three asthma inhalers and an “asthma machine” and took an




                                           8
asthma pill twice daily to control her asthma. (Id. at 66-67.) She received injections

in her knee and hip and took Tramadol and Tylenol for pain, without relief. (Id. at

60-61.) She developed renal failure, causing frequent urination. (Id. at 67, 75.)

      Virginia’s family hired a care worker in 2012 to assist her with daily activities

two days a week. (Id. at 57, 73.) When the care worker was not with her, Virginia

stayed in bed. (Id. at 67.) She used a portable toilet in her bedroom. (Id.) Virginia’s

daughter prepared meals for her. (Id. at 68.) About a month before the hearing,

Virginia arranged for a nurse to come to her home every other day to take her vitals

and for a physical therapist to assist her with exercises. (Id. at 62-64.)

      Regarding work history, Virginia testified that the information she provided to

the SSA was not correct insofar as she had indicated that her program director job

for the State of Illinois primarily was a seated job. (Id. at 78, 250.) Virginia testified

that generally she was on her feet all but an hour or two of the work day when

traveling to or from a daycare licensing meeting. (Id. at 18, 55.)

C.    Vocational Expert’s Hearing Testimony

      The ALJ also heard the testimony of a vocational expert (“VE”) about jobs

available to someone with Virginia’s limitations.         Based on the Dictionary of

Occupational Titles (“DOT”), the VE determined that Virginia’s past relevant work

as an educational program director would be classified as sedentary but light as

performed and her work as an education consultant would be classified as sedentary.

(Id. at 82-83.) Both jobs were deemed to be highly skilled and involved supervision,

administration, and research, and the skills not transferable. (Id.)




                                            9
      The ALJ asked the VE hypothetical questions regarding an individual with the

same age, education, and work experience as Virginia. The ALJ asked about the jobs

the individual could perform if she had the following residual functional capacity

(“RFC”): occasionally lift 20 pounds and frequently lift 10 pounds; carry, push, and

pull the same; sit, stand, and walk for six hours; frequently climb ramps and stairs

and occasionally climb ladders, ropes, or scaffolds; and never be around unprotected

heights or moving mechanical parts. (Id. at 83-84.) The ALJ specified that this

individual should avoid concentrated exposure to pulmonary irritants and extreme

cold and heat. (Id. at 84.) The VE opined that such person could perform Virginia’s

past relevant work. (Id.) When the ALJ asked about the jobs the same individual

could perform if she were also limited to occasionally climbing ramps and stairs,

stooping, kneeling, and crouching, the VE responded that this individual could still

perform Virginia’s past relevant work. (Id. at 85-86.)

      The ALJ then asked about the jobs an individual with the same age, education,

and work experience as Virginia if she had the following RFC: limited to sedentary

work where the person could lift 10 pounds, frequently less; carry the same; and stand

for two hours and walk for two hours. (Id. at 85.) The VE responded that this

individual could perform work as an educational director to the limits described in

the DOT and as an education consultant per the DOT as actually performed. (Id.)

Under additional hypothetical questions that added the following factors, the VE

testified that past relevant work would be precluded: (1) off task more than 15 percent

of the day; (2) absent two or more days per month; (3) on her feet less than one hour




                                          10
and sitting less than four hours a day, occasionally reaching, and elevating her feet

two to three times a day for one to two hours; (4) only occasionally using her left hand;

and (5) requiring unscheduled breaks to doze due to medication effects. (Id. at 85-

86.)

D.     The ALJ’s Decision

       On December 14, 2016, the ALJ issued a decision denying Virginia’s disability

claims. (A.R. 13-31.) The ALJ followed the standard five-step sequence in analyzing

Virginia’s claims. See 20 C.F.R. §§ 404.1520(a), 416.920(a). After determining that

Virginia met the insured status requirements through June 30, 2016, the ALJ found

at step one that Virginia had not engaged in substantial gainful activity after her

disability onset date.    (A.R. 16.)   At step two the ALJ deemed the following

impairments severe: CAD with remote history of myocardial infarction, stent

placement, and bypass; remote history of CHF; obesity; hypertension; asthma; and

as of July 2015, osteoarthritis of the left hip and knee. (Id.) At step three the ALJ

determined that Virginia did not have an impairment or combination of impairments

that met the severity of a listed impairment. (Id.) Before turning to step four, the

ALJ determined that Virginia had the RFC to perform light work with additional

limitations from her alleged onset date through January 31, 2014, and then sedentary

work with the same limitations after February 1, 2014. (Id. at 17-30.) Based on that

RFC, the ALJ determined at step four that Virginia could perform her past relevant

work. (Id. at 30.) The ALJ thus concluded that Virginia is not disabled. (Id. at 31.)




                                           11
                                        Analysis

      Virginia argues that the ALJ erred by: (1) determining that her sleep apnea

and meniscus tear were not severe impairments at step two; (2) failing to support the

RFC determination with substantial evidence, including by misapplying the treating

physician rule, cherry picking, and playing doctor; (3) improperly evaluating her

symptoms; and (4) finding that she could perform past relevant work. This court

reviews the ALJ’s decision only to ensure that it is supported by substantial evidence,

meaning “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” See Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012)

(internal quotation and citation omitted). This court’s role is neither to reweigh the

evidence nor to substitute its judgment for the ALJ’s. See Pepper v. Colvin, 712 F.3d

351, 362 (7th Cir. 2013). That said, if the ALJ committed an error of law or “based

the decision on serious factual mistakes or omissions,” reversal may be required.

Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014).

A.    Step-Two Analysis

      Virginia argues that the ALJ erred when he deemed her sleep apnea and

meniscus tear non-severe. As the claimant Virginia bears the burden of proving

severity at step two. See Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010). “A

severe impairment is an impairment or combination of impairments that

‘significantly limits [one’s] physical or mental ability to do basic work activities.’” Id.

(quoting 20 C.F.R. § 404.1520(c)); see also SSR 96-3P, 1996 WL 374181 (July 2, 1996).

When determining severity, courts may consider “whether the claimant received a




                                            12
‘definite diagnosis,’ whether treatment was recommended, and whether medication

remedied or controlled the impairment.” Colson v. Colvin, 120 F. Supp. 3d 778, 788

(N.D. Ill. 2015) (internal quotation omitted).

      Reviewing the medical records and Virginia’s hearing testimony, the court

finds that there is substantial evidence to support the ALJ’s non-severity finding as

to sleep apnea. See Minnick, 775 F.3d at 935. The record refers generally to a

previous diagnosis of obstructive sleep apnea, (A.R. 530, 579, 1162, 1253), but lacks

any objective evidence that the condition limits Virginia’s ability to work in any way,

let alone significantly, see 20 C.F.R. § 404.1520(c); see also Colson, 120 F. Supp. 3d at

788. Virginia fails to point to any evidence indicating when she was diagnosed with

sleep apnea, the basis for the diagnosis, treatment for the condition, or whether it

was remedied. (See R. 18, Pl.’s Mem. at 14-15.) Nor did Virginia complain about

sleep apnea during the hearing.2 (A.R. 16); see also Schloesser v. Berryhill, 870 F.3d

712, 718-19 (7th Cir. 2017) (finding that minimal complaints and treatment support

a non-severity finding).

      Likewise, the ALJ’s non-severity finding as to Virginia’s torn meniscus does

not amount to a reversible error.      The record includes an MRI showing a torn

meniscus.    (A.R. 1017, 1035-36, 1100.)         The ALJ determined that “objective




2 Virginia contends that her testimony that she needed to sleep two to four times per
day was sufficient to prove the severity of her sleep apnea. (R. 27, Pl.’s Reply at 2.)
But she testified that her drowsiness increased when she took medication. (A.R. 72.)
Furthermore, when posing hypothetical questions to the VE during the hearing,
Virginia’s counsel tied her need for unscheduled breaks to “dozing off from
medication.” (Id. at 86.) Neither Virginia nor her counsel referred to sleep apnea.


                                           13
documentation concerning this impairment is not of record.” (Id. at 16.) However,

the ALJ found that limitations in Virginia’s RFC because of osteoarthritis would

accommodate a torn meniscus in the same knee. (Id.); see also Golembiewski v.

Barnhart, 322 F.3d 912, 918 (7th Cir. 2003) (when assessing an RFC, the ALJ

considers the “aggregate effect of the entire constellation of ailments,” both severe

and non-severe) (emphasis in original).        Because the ALJ considered Virginia’s

osteoarthritis, knee pain, and torn meniscus in assessing the RFC, (A.R. 18-28), “no

error could result solely from [the ALJ’s] failure to label [the meniscus] impairment

as severe,” Cotie v. Colvin, No. 14 CV 7314, 2016 WL 5415045, at *10 (N.D. Ill. Sept.

28, 2016) (internal quotation and citation omitted). Accordingly, the court affirms

the ALJ’s step two analysis.

B.    RFC Assessment

      Virginia argues that when assessing her RFC the ALJ should have accorded

more weight to the opinion of her treating physician, Dr. Steen. Under the treating

physician rule, an ALJ must give controlling weight to a treating physician’s opinion

if it is: “(1) supported by medical findings; and (2) consistent with substantial

evidence in the record.”3 Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008). If the

ALJ concludes that a treating physician’s opinion is not entitled to controlling weight,




3  The Commissioner adopted new rules for agency review of disability claims
involving the treating physician rule. See 82 Fed. Reg. 5844-01, 2017 WL 168819, at
*5844 (Jan. 18, 2017). But because these new rules apply only to disability
applications filed on or after March 27, 2017, they are not applicable here. (Id.)


                                          14
he must give “good reasons” for discounting the opinion, after considering the

following factors:

        (1) whether the physician examined the claimant, (2) whether the
        physician treated the claimant, and if so, the duration of overall
        treatment and the thoroughness and frequency of examinations,
        (3) whether other medical evidence supports the physician’s opinion,
        (4) whether the physician’s opinion is consistent with the record, and
        (5) whether the opinion relates to the physician’s specialty.

Brown v. Colvin, 845 F.3d 247, 252 (7th Cir. 2016); see also 20 C.F.R. § 404.1527(c).

So long as the ALJ articulates his reasons, he “may discount a treating physician’s

medical opinion if it is inconsistent” with the opinion of a consulting physician.

Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004).

        Dr. Steen opined that Virginia could lift and carry 11 to 20 pounds occasionally,

but no more than 5 pounds frequently, stand or walk less than an hour in an eight-

hour day, and sit less than four hours in an eight-hour day. Dr. Steen also opined

that Virginia should elevate her legs at a 30- to 45-degree angle two to three times

per day for one to two hours and avoid temperature extremes and high humidity.

(A.R. 1027-29.) Dr. Steen concluded that Virginia satisfies Listing 4.02 and explained

that:

        Virginia has changed modifiable risk factors but still continues to have
        chest pain requiring nitro every other day. She is still limited in
        activities due to the chest pain and physical limitations from the left hip
        arthritis pain. She is medically maximized and still continues to have
        chest pain.

(Id. at 1028.) The ALJ assigned “little weight” to Dr. Steen’s opinion. (Id. at 29.) In

assessing Virginia’s RFC, the ALJ included certain postural and environmental

limitations consistent with Dr. Steen’s opinion. For example, the RFC assessment



                                            15
limits Virginia’s exposure to extreme cold and extreme heat. (Id. at 17.) The ALJ’s

assessment also limits Virginia to sedentary work. (Id.)

      In determining the amount of weight to give Dr. Steen’s opinion, the ALJ

considered factors set forth in 20 C.F.R. § 404.1527(c). The ALJ acknowledged that

Dr. Steen was a treating cardiac specialist. (A.R. 29.) But then the ALJ noted that

Dr. Steen examined Virginia “only a few times prior to providing his opinion.” (Id.)

Virginia disputes the number of times Dr. Steen saw her, citing six dates from

February 3, 2014, through the date of Dr. Steen’s opinion, February 3, 2016. (R. 18,

Pl.’s Mem. at 17.) The government responds that only three of those records reflect

actual visits during which Dr. Steen examined Virginia. (R. 26, Govt.’s Resp. at 5

(citing R. 18, Pl.’s Mem. at 17; A.R. 674-80 (catheterization report), 683 (same), 1252

(Nov. 4, 2015 progress notes)).) Regardless, the number of examinations by Dr. Steen

reflected in the medical record is limited. (Id.); see also 20 C.F.R. § 404.1527(c)(2)(i)

(“Generally, the longer a treating source has treated you and the more times you have

been seen by the treating source, the more weight we will give to the treating source’s

medical opinion.”).

      Next the ALJ addressed inconsistencies between Dr. Steen’s opinion and the

medical evidence.     (A.R. 29.)   The ALJ pointed out that neither the record nor

Dr. Steen’s notes support limitations in his opinion. See 20 C.F.R. § 404.1527(c)(3)-

(4). For example, Dr. Steen opined that Virginia’s legs needed to be elevated during

the day. (A.R. 1027.) Yet Dr. Steen’s notes and other evidence of record do not

support such a limitation. (Id. at 19, 21, 24, 28-29 (noting no record of edema or an




                                           16
order to elevate the legs); see also id. at 324, 352, 355, 446, 492, 508, 540, 566, 575,

581, 807, 850, 938, 1130, 1162, 1308, 1314, 1346 (reporting no edema, swelling, or

need to elevate legs).)      Furthermore, Virginia did not cite objective evidence

supporting her need to elevate her legs. (R. 18, Pl.’s Mem. at 11, 15-17; R. 27, Pl.’s

Reply at 3-6); see also Britt v. Berryhill, 889 F.3d 422, 426 (7th Cir. 2018) (declining

to find reversible error where the ALJ determined that no objective medical evidence

supported a medical source’s allegation that a claimant must elevate his leg at work);

20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a medical opinion is with

the record as a whole, the more weight we will give to that medical opinion.”).

       The ALJ also found Dr. Steen’s opinion that Virginia could only sit for less than

four hours in an eight-hour day to lack support. (A.R. 29.) Dr. Steen noted that

Virginia “continues to have chest pain requiring nitro every day” as of February 3,

2016. (Id. at 1028.) But this and other progress notes from Dr. Steen do not suggest

a limited ability to sit. (Id. at 260, 283.) Moreover, Virginia “concede[d] she c[ould]

sit without difficulty.”    (Id. at 29.)    In the function reports submitted to the

Commissioner on December 11, 2014, and June 12, 2015, Virginia indicated that her

illnesses, injuries, or conditions did not affect her ability to sit. (Id. at 260, 283.)

       Finally, the ALJ found that Dr. Steen’s opinion that Virginia met Listing 4.02

was unsupported. (Id. at 29, 1027-29.) Treatment notes did not show that the listing

requirements had been satisfied.        (Id. at 29.)   Additionally, the narrative that

Dr. Steen provided on the “conclusory check box” form did not relate to Listing 4.02.

(Id.) The ALJ thus was unsure whether Dr. Steen was “familiar with the listing




                                             17
requirements.” (Id.) Here Virginia does not even challenge the ALJ’s finding that

she did not meet or equal a listed impairment.       Substantial evidence therefore

supports the ALJ’s decision to discount Dr. Steen’s opinion to the extent that it was

not consistent with the record. See McFadden v. Berryhill, 721 Fed. Appx. 501, 505

(7th Cir. 2018); Hall v. Berryhill, __ Fed. Appx. __, 2018 WL 4959710, at *3 (7th Cir.

Oct. 15, 2018).

      Conversely, Virginia argues that the ALJ accorded too much weight to state

agency physicians, Drs. Victoria Dow and Vidya Madala. (R. 18, Pl.’s Mem. at 18-20.)

With respect to their RFC opinions, the ALJ gave some weight to Dr. Dow because

she did not review later-submitted records and her postural limitation was not

supported, and greater weight to Dr. Madala because she had access to some of the

later-submitted evidence. (Id. at 29-30.) The ALJ gave their opinions partial weight

after February 1, 2014, because the later-received evidence showed limitation at the

sedentary level. (Id. at 30.)

      Virginia claims that the state agency medical opinions merited little weight

because the physicians never examined Virginia, did not review all relevant evidence,

and did not hold board certifications. (R. 18, Pl.’s Mem. at 18-19.) Under 20 C.F.R.

§ 404.1527(e)(2)(i), an ALJ “must consider findings and other opinions of State agency

medical and psychological consultants,” id. (emphasis in original), and may assign

more weight to such physicians than to treating sources in certain situations, SSR

96-6p, 1996 WL 374180, at *3 (July 2, 1996). Thus, even though the state agency

physicians did not examine Virginia, the ALJ appropriately relied upon “the opinions




                                         18
of physicians . . . who are also experts in social security disability evaluation.” See

Flener v. Barnhart, 361 F.3d 442, 448 (7th Cir. 2004).          While the state agency

physicians did not review all relevant evidence, the ALJ noted that fact and limited

the weight he afforded to them accordingly.         (A.R. 29-30.)    The court finds no

reversible error in the ALJ’s evaluation of the opinions of Drs. Dow or Madala.

      Virginia further contends that the ALJ improperly highlighted normal findings

while ignoring contrary findings. (R. 18, Pl.’s Mem. at 17.) She points to records that

she alleges the ALJ purposefully omitted: “the abnormal myocardial perfusion study,

the abnormal EKG showing sinus bradycardia, the cardiac catheterization

demonstrating     native   [CAD,]   and    the   angiography     which   showed     severe

atherosclerosis.” (Id.) But an ALJ is not required to discuss every piece of evidence

in the record in detail. See Pepper, 712 F.3d at 362. Even so, the ALJ here expressly

referred to Virginia’s October 20, 2014 cardiac catheterization confirming CAD.

(A.R. 24.)   A review of the ALJ’s 19-page opinion reveals multiple references to

Virginia’s “long history of cardiac . . . impairments,” (id. at 30), including CAD, history

of CHF, bypass surgeries, catheterization procedures, angina, shortness of breath,

jaw pain, CCS classifications, left atrial enlargement, left ventricular hypertrophy,

and other cardiac issues, (id. at 21-24, 28-29). Indeed, in part because of Virginia’s

cardiac issues, the ALJ limited Virginia’s RFC to sedentary work beginning in

February 2014. (Id. at 23-24.) The court therefore finds that the ALJ adequately

reviewed the record and directly addressed Virginia’s evidence.




                                            19
      Virginia also asserts that the ALJ improperly played doctor when he found her

sleep apnea and meniscus tear to be non-severe, rejected Dr. Steen’s opinion that

Virginia’s legs needed to be elevated, and noted that no medical records suggested

that Virginia’s bypass surgery or recovery that occurred after the hearing would be

“eventful or delayed.” (R. 18, Pl.’s Mem. at 19-20.) As explained above, the ALJ did

not commit reversible error in assessing the sufficiency of evidence relating to

Virginia’s sleep apnea and meniscus tear or in evaluating Dr. Steen’s medical opinion.

The same is true regarding the ALJ’s assessment of the medical evidence relating to

Virginia’s 2016 bypass surgery and recovery. The ALJ noted that in August 2016

Virginia “had severe disease in three vessels, 90 percent LAD, 100 percent circumflex,

and 70 percent RCA,” thereby “necessitating surgery.”        (A.R. 29-30.)   Virginia

underwent bypass surgery on September 19, 2016, (id. at 1455-56), and by October

12, 2016, Dr. Steen reclassified Virginia as CCS I with “stable” CAD, (id. at 1421).

The ALJ did not play doctor here but rather assessed the sufficiency of the medical

evidence, and in doing so executed the very task assigned to him. See 20 C.F.R.

§§ 404.1545, 404.1546(c), 404.1527(d)(2).

C.    Symptom Evaluation

      Virginia also asserts that the ALJ improperly evaluated her symptoms by

relying upon her ability to perform limited activities, discounting her complaints of

fatigue, and mischaracterizing her testimony. (R. 18, Pl.’s Mem. at 21-22.) An ALJ’s

symptom evaluation is entitled to great deference and a reviewing court may only

reverse such an assessment where it is “patently wrong.” See Stepp v. Colvin, 795




                                            20
F.3d 711, 720 (7th Cir. 2015).      That is because as a witness to the claimant’s

testimony, the ALJ is in the best position to evaluate the believability of the

claimant’s symptom descriptions. Id. An “ALJ’s credibility findings need not specify

which statements were not credible,” and if the evaluation is adequate the court will

affirm even when it “also contains a considerable amount of boilerplate language and

recitations.” Shideler, 688 F.3d at 312. In short, a reviewing court will only disturb

an ALJ’s evaluation of a claimant’s symptom description if it “is unreasonable or

unsupported.” Getch v. Astrue, 539 F.3d 473, 483 (7th Cir. 2008).

      Virginia argues that the ALJ improperly relied upon her ability to perform

activities in discrediting her symptom complaints. (A.R. 20-21.) An ALJ is required

to consider the factors under 20 C.F.R. § 404.1529, including the claimant’s daily

activities, and need not “engage in a factor-by-factor analysis.” See Lekousis v. Colvin,

No. 13 CV 3773, 2015 WL 3856543, at *4 (N.D. Ill. June 19, 2015). The Seventh

Circuit has cautioned against over-emphasizing these activities or equating them to

full-time work. See Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). Here the

ALJ considered Virginia’s reported activities and determined that they conflicted

with her subjective allegations. See 20 C.F.R. 404.1529(c)(4); SSR 16-3p, 2016 WL

1119029, *8 (March 16, 2016). The ALJ explained:

      Despite allegations of significant limitation in her activities of daily
      living, the record confirms that notwithstanding her impairments the
      claimant was independent in her activities or only somewhat limited.
      Apparently her family paid a care giver to assist the claimant a few
      times a week but it is not clear why as the record confirms the claimant
      was able to exercise for long periods of time. The claimant does have
      angina but until recently the pain was described as infrequent and was
      not present for months at a time. Even then, it was precipitated by



                                           21
      activities such as stair climbing, not sitting, standing or walking, which
      the claimant reported she was able to do without limitation.

(A.R. 29.) The ALJ also noted other inconsistencies that undermined Virginia’s

allegations, including her ability to shop and engage in “bike riding, use of the

treadmill and water aerobics” and a June 27, 2016 report stating that she had “no

problem with adult daily living activities.” (Id. at 27, 1225, 1345.) The ALJ further

observed that Virginia responded “cogently and appropriately” during the 75-minute

hearing.   (Id. at 29.)   The court finds that the ALJ reasonably explained why

Virginia’s daily activities were inconsistent with her specific symptom allegations.

      Virginia next contends that the ALJ unfairly discounted her subjective

complaints of fatigue. (R. 18, Pl.’s Mem. at 21.) She points to cardiac issues, sleep

apnea, and the fact that she took up to 18 medications a day for support for her need

to nap. (Id.) But the ALJ found no basis to credit Virginia’s testimony that she needs

to nap several times a day. (A.R. 29, 72.) The ALJ explained that “[s]he did not

mention this limitation to her treating physician and she explicitly denied any side

effects from medication when asked by a doctor.” (Id. at 29; see also id. at 19-20, 23,

24, 28.) In her July 2016 statement to the Commissioner listing her medications,

Virginia nowhere alleged fatigue or drowsiness as a side effect. (Id. at 310.) Thus,

the ALJ provided specific reasons supported by the record to find Virginia’s alleged

symptoms inconsistent with the evidence. See Hall, 2018 WL 4959710, at *4.

      Finally, Virginia claims that the ALJ mischaracterized her testimony. (R. 18,

Pl.’s Mem. at 21-22.) Virginia disputes the alleged “independent” nature of her ability

to perform daily activities. (Id. at 21.) But the ALJ quoted “independent” from the



                                          22
medical record in referring to Virginia’s previous level of functioning before a 2015

fall. (Id. at 27, 1225; see also id. at 1345.) Virginia asserts that her family had to

hire an aide to assist her with daily activities such as dressing, hygiene, and meal

preparation. (R. 18, Pl.’s Mem. at 21.) The ALJ considered Virginia’s testimony and

a statement from the care giver, who is Virginia’s cousin. (A.R. 30, 62, 1283.) The

ALJ found “no objective evidence” indicating that a care giver was necessary. (Id. at

30.) To the contrary, Virginia’s ability to swim up to one hour, (id. at 353, 543), and

walk without limitations, (id. at 331, 470, 543), undermined her allegations,

according to the ALJ. Accordingly, the ALJ’s symptom evaluation was reasonable

and supported by substantial evidence. See Getch, 539 F.3d at 483.

D.    VE’s Testimony

      Virginia argues that the ALJ lacked substantial evidence to determine that

she could perform her past relevant work. (R. 18, Pl.’s Mem. at 22-25.) She contends

that the ALJ relied upon a faulty RFC and that the ALJ failed to include in the

hypothetical question all limitations in the RFC. (Id. at 22-24.) The court disagrees.

The hypothetical questions posed to the VE included the limitations that the ALJ

deemed credible. Simila v. Astrue, 573 F.3d 503, 521 (7th Cir. 2009) (“[T]he ALJ is

required only to incorporate into [her] hypotheticals those impairments and

limitations that [she] accepts as credible.”) (internal quotation and citation omitted).

The first two hypothetical questions posed to the VE included the limitations set forth

in the RFC finding from the onset date through January 31, 2014. (R. 26, Govt.’s

Resp. at 14 (citing A.R. 17, 83-84).) In the third hypothetical, the ALJ asked if “that




                                          23
person” in the prior hypotheticals were limited to sedentary work whether the

outcome would change. (A.R. 84-85.) The question incorporated the limitations from

the prior hypothetical, consistent with the RFC finding for the period after February

1, 2014.

      Virginia further complains that the ALJ “rejected” the VE’s testimony

regarding the impact of more severe limitations on the availability of jobs. (R. 18,

Pl.’s Mem. at 24.) Here the ALJ found that Virginia did not experience more severe

limitations and did not include them in the RFC. (R. 26, Govt.’s Resp. at 14.) As a

result, the ALJ was not required to consider how those more severe limitations

affected the availability of jobs. The court finds no reason to remand on this issue.

                                    Conclusion

      For the foregoing reasons, Virginia’s motion for summary judgment is denied,

the government’s is granted, and the Commissioner’s final decision is affirmed.

                                               ENTER:



                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge




                                          24
